Title: To John Adams from Oliver Wolcott, Jr., 13 August 1798
From: Wolcott, Oliver, Jr.
To: Adams, John


(Private)
Dear Sir 
Phila. Aug. 13.1798

I was unfortunate in not having the honour of paying my respects to you, on my return from Connecticut—I arrived at New York by water, the day after you left the City—Mrs. Wolcott has gained strength, but as she is not free from dubious symptoms, I feel extreme concern respecting her situation.
Since my return I have been engaged in a scene of various and pressing business— that part which relates to my Office, has been for the most part  accomplished;—the dispatches for the Commissioners for making valuations of Houses and Lands, are completed and will be sent by the next Mails.
The sickness has alarmed the Citizens very generally;—in a few days business will be at an end and the melancholly scenes of 1793, & 1797, in all probability renewed. Preparations are making for removing the public Offices to Trenton. It is by no means the least distressing idea which this sickness presents, that the measures for executing the Acts of the last session, will be considerably delayed and infeebled.
The Secretary of War has been confined, but is now so well as to attend his Office;—in my opinion he has more affairs on hand than he can attend to—The idea has been suggested of calling upon Generals Knox & Hamilton to come forward to the seat of Government—This measure would doubtless give greater activity to the Department.
I find intimations that Mr. Adams who was appointed to command the new Cutter at Portsmouth, is not a suitable character for that service. The subordinate Officers ought doubtless to be changed. I venture to suggest to the President the expediency of obtaining information and giving directions accordingly at a time when reforms are making, it appears peculiarly necessary to correct the effects of any improper appointments—Mr. Livermore of the Senate particularly recommended Capt. Adams.—
I enclose an address from North Yarmouth, which came addressed to me in the absence of Genl. Wadsworth.—
I have the honour to be with / perfect deference Dr. Sir, your obedt. / servt.

Oliv: Wolcott